Exhibit 10.1

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of
March 5, 2018, by and among Great Dane Parent, LLC, a Delaware limited liability
company (“Parent”), solely for purposes of Sections 4, 5 and 9 hereof,
CommerceHub, Inc., a Delaware corporation (the “Company”) and the undersigned
stockholder of the Company (“Holder”).

 

RECITALS

 

Pursuant to an Agreement and Plan of Merger, dated as of the date hereof (the
“Merger Agreement”), by and among Parent, Great Dane Merger Sub, Inc., a
Delaware corporation and wholly-owned subsidiary of Parent (“Merger Sub”), and
the Company, Merger Sub is merging with and into the Company (the “Merger”) and
the Company, as the surviving corporation of the Merger, will thereby become a
wholly-owned subsidiary of Parent.  Concurrently with the execution and delivery
of the Merger Agreement and as a condition and inducement to the Company, Parent
and Merger Sub to enter into the Merger Agreement, Parent and the Company have
required that Holder enter into this Agreement.  Except for shares of Series C
Common Stock transferred pursuant to a 10b5-1 plan in effect as of the date
hereof (the “Series C Plan”), Holder is the beneficial owner (within the meaning
of Rule 13d-3 of the Exchange Act) of such number of shares of Company Common
Stock as is indicated beneath Holder’s signature on the last page of this
Agreement (the “Shares”).

 

Capitalized terms used herein but not defined shall have the meanings ascribed
to them in the Merger Agreement.

 

AGREEMENT

 

The parties agree as follows:

 

1.                                      Agreement to Retain Shares.

 

(a)                                 Transfer.  During the period beginning on
the date hereof and ending on the earlier to occur of (i) the Effective Time and
(ii) the Expiration Date (as defined in Section 6), (A) except (1) as
contemplated by the Merger Agreement, (2) solely with respect to sales,
transfers, exchanges or dispositions of shares of Series C Common Stock pursuant
to the Series C Plan or to the extent necessary to satisfy any mandatory
distribution requirements under the Agreement Creating Malone CHUB 2017
Charitable Remainder Unitrust effective as of October 3, 2017 (the “CRT
Agreement”), and (3) as provided in Section 1(b), Holder agrees not to, directly
or indirectly, sell, transfer, exchange or otherwise dispose of (including by
merger, consolidation or otherwise by operation of law) the Shares or any New
Shares (as defined below), and (B) Holder agrees not to, directly or indirectly,
grant any proxies or powers of attorney, deposit any of the Shares into a voting
trust or enter into a voting agreement with respect to any of the Shares, or
enter into any agreement or arrangement providing for any of the actions
described in this clause (B) (other than as permitted by Section 2(a)). Any
transfer in violation of this Section 1(a) shall be void.

 

(b)                                 Permitted Transfers.  Section 1(a) shall not
prohibit a transfer of Shares or New Shares by Holder (i) to any stockholder,
member or partner of any Holder, or, with respect to a trust, to any beneficiary
of such trust, or (ii) to any Affiliate of Holder, so long as, in the case

 

1

--------------------------------------------------------------------------------


 

of the foregoing clauses, the assignee or transferee agrees to be bound by the
terms of this Agreement and executes and delivers to the parties hereto a
written consent and joinder memorializing such agreement.

 

(c)                                  New Shares.  Holder agrees that any shares
of Company Common Stock that Holder purchases or with respect to which Holder
otherwise acquires record or beneficial ownership (including pursuant to a stock
split, reverse stock split, stock dividend or distribution, or any change in
Company Common Stock by reason of any recapitalization, combination,
reclassification, exchange of shares or similar transaction) after the date of
this Agreement and prior to the earlier to occur of (i) the Effective Time and
(ii) the Expiration Date (“New Shares”) shall be subject to the terms and
conditions of this Agreement to the same extent as if they comprised the Shares.

 

2.                                      Agreement to Vote Shares.

 

(a)                                 Until the earlier to occur of the Effective
Time and the Expiration Date, at any meeting of the Company Stockholders called
with respect to any of the following, and at every adjournment thereof, as
permitted by the Merger Agreement, Holder shall appear at such meeting (in
person or by proxy) and shall vote the Shares and any New Shares (or cause the
Shares and any New Shares to be voted) (i) in favor of (x) adoption of the
Merger Agreement and the approval of the Merger and the other transactions
contemplated by the Merger Agreement and (y) any proposal to adjourn or postpone
such meeting to a later date if there are not sufficient votes to approve and
adopt the Merger Agreement and (ii) against any (A) Alternative Transaction
Proposal and (B) any action involving the Company or its Subsidiaries or
Affiliates that would reasonably be expected to (I) result in the breach in any
material respect of a representation, warranty or covenant of the Company in the
Merger Agreement or (II) prevent, impede, interfere with, discourage, delay or
materially and adversely affect the consummation of the Merger (the proposals
and actions described in this Section 2(a)(ii), the “Covered Actions”).  Until
the earlier to occur of the Effective Time and the Expiration Date, Holder shall
not approve or otherwise consent to any Covered Actions by written consent. 
Notwithstanding the foregoing, Holder shall retain at all times the right to
vote the Shares in its sole discretion and without any other limitation on those
matters other than those set forth in this Section 2(a) that are at any time or
from time to time presented for consideration to the Company Stockholders. 
Except as expressly set forth in clauses (i) and (ii) of this Section 2, Holder
shall not be restricted from voting in favor of, against or abstaining with
respect to any other matter presented to the Company Stockholders. Until the
earlier to occur of the Effective Time and the Expiration Date, Holder covenants
and agrees not to enter into any agreement or understanding with any Person with
respect to voting of its Shares on any Covered Actions which conflicts with the
terms of this Agreement.  Notwithstanding the foregoing, nothing in this
Agreement shall require Holder to vote in favor of, or otherwise act by written
consent with respect to, any amendment to the Merger Agreement or the taking of
any action that would result in the amendment, modification, or waiver of any
provision therein, in any such case, in a manner that decreases the amount or
changes the form of the Merger Consideration payable to the Company Stockholders
or is otherwise materially adverse to the Company Stockholders in their capacity
as Company Stockholders.

 

(b)                                 Holder further agrees that, until the
earlier to occur of the Effective Time and the Expiration Date, Holder will not,
and will not permit any entity under Holder’s control to,

 

2

--------------------------------------------------------------------------------


 

(A) solicit proxies or become a “participant” in a “solicitation” (as such terms
are defined in Rule 14A under the Exchange Act) in favor of any Alternative
Transaction Proposal, (B) initiate a stockholders’ vote with respect to any
Alternative Transaction Proposal, or (C) become a member of a “group” (as such
term is used in Section 13(d) of the Exchange Act) with respect to any voting
securities of the Company with respect to any Alternative Transaction Proposal.
Holder hereby revokes any proxy or power of attorney previously granted by
Holder with respect to the Shares.

 

(c)                                  Holder shall not and shall not authorize or
permit its representatives to directly or indirectly (i) solicit or initiate, or
knowingly facilitate or encourage, any inquiries or the making of any proposal
or offer that constitutes or would reasonably be expected to lead to an
Alternative Transaction Proposal, (ii) enter into, engage, continue or otherwise
participate in any discussions or negotiations regarding, or grant access to or
furnish to any Person any non-public information or data with respect to, or to
knowingly cooperate in any way that would otherwise reasonably be expected to
lead to, any Alternative Transaction Proposal, (iii) approve, endorse,
recommend, execute or enter into any agreement, arrangement, understanding,
Contract, commitment or agreement in principle, including any letter of intent,
memorandum of understanding, merger agreement, acquisition agreement, option
agreement, joint venture agreement, partnership agreement or similar agreement,
with respect to an Alternative Transaction Proposal or enter into any agreement,
Contract or commitment that contradicts this Agreement or requires the Company
to abandon, terminate or fail to consummate the transactions contemplated by
this Agreement (an “Alternative Acquisition Agreement”) or (iv) resolve, propose
or agree to do any of the foregoing.

 

3.                                      Appraisal. Holder hereby irrevocably and
unconditionally waives any appraisal rights under Section 262 of the DGCL, a
copy of which is attached hereto as Exhibit A, with respect to the Merger.

 

4.                                      Representations, Warranties and
Covenants of Holder.

 

(a)                                 Holder hereby represents, warrants and
covenants to Parent and Company that Holder (i) is the beneficial owner of the
Shares, which, at the date of this Agreement and at all times up until the
earlier to occur of (A) the Effective Time and (B) the Expiration Date, will be
free and clear of any Encumbrances (other than those created by this Agreement
and the CRT Agreement and the Series C Plan) and (ii) as of the date hereof does
not own of record or beneficially any shares of outstanding capital stock of the
Company other than the Shares (excluding shares as to which Holder currently
disclaims beneficial ownership in accordance with applicable Law). Other than
the CRT Agreement and the Series C Plan, there are no other agreements or
arrangements of any kind, contingent or otherwise, to which Holder is a party
obligating Holder to Transfer or cause to be Transferred to any Person any of
the Shares. No Person has any contractual or other right or obligation to
purchase or otherwise acquire any of the Shares other than Parent.

 

(b)                                 This Agreement has been duly and validly
authorized, executed and delivered by Holder and constitutes a valid and binding
agreement of Holder, enforceable against Holder in accordance with its terms,
subject to (x) laws of general application relating to bankruptcy, insolvency
and the relief of debtors and (y) rules of law governing specific performance,
injunctive relief and other equitable remedies.

 

3

--------------------------------------------------------------------------------


 

(c)                                  The execution, delivery, and performance by
Holder of this Agreement will not (i) violate any provision of applicable Law to
which such Holder is subject, (ii) violate any Order, judgment, or decree
applicable to Holder, or (iii) conflict with, or result in a breach or default
under, any agreement or instrument to which Holder is a party or, if Holder is
not a natural person, any term or condition of its articles of incorporation,
bylaws or comparable organizational or trust documents, as applicable, except
where such conflict, breach or default would not reasonably be expected to,
individually or in the aggregate, have an adverse effect on Holder’s ability to
satisfy its obligations hereunder.

 

(d)                                 The execution and delivery by Holder of this
Agreement does not, and the performance of Holder’s obligations hereunder will
not, require Holder to obtain any consent (other than any consent from Holder’s
spouse, if any, which consent has been obtained), approval, authorization or
permit of, or to make any filing with or notification to, any Person or
Governmental Authority, except such filings and authorizations as may be
required under the Exchange Act.

 

(e)                                  None of the Shares is or will be subject to
any voting trust, proxy or other agreement, arrangement or restriction with
respect to voting, in each case that is inconsistent with this Agreement. None
of the Shares is subject to any pledge or similar agreement.

 

(f)                                   There is no legal proceeding pending (or,
to the knowledge of the Holder, being threatened) against Holder that materially
and adversely affects, or could reasonably be expected to materially and
adversely affect, the Holder’s ability to consummate any of the transactions
contemplated by this Agreement or to perform any of its covenants and agreements
under this Agreement. There is no Order to which Holder is subject that
materially and adversely affects, or could reasonably be expected to materially
and adversely affect, Holder’s ability to consummate any of the transactions
contemplated by this Agreement or to perform any of its covenants and agreements
under this Agreement.

 

(g)                                  Holder or its representatives have received
and reviewed the Merger Agreement.

 

(h)                                 Notwithstanding Section 4(g) hereof, Holder
has not been involved with the negotiations of, or any other discussions with
any third party related to, the transactions contemplated by the Merger
Agreement.

 

(i)                                     Company, Parent, Merger Sub and Holder
(in its capacity as a stockholder of the Company and/or signatory to this
Agreement) shall not make any public announcements regarding this Agreement and
the transactions contemplated hereby that are inconsistent with the public
statements made by the Company and Parent in connection with this Agreement, the
Merger Agreement and the transactions contemplated hereby and thereby, without
the prior written consent of Parent and Company.  Holder hereby (i) consents to
and authorizes the publication and disclosure by Company, Parent and their
respective Affiliates of its identity and beneficial ownership of the Shares and
the nature of its commitments and obligations under this Agreement in any
disclosure required by the SEC or other Governmental Authority; provided, that
Company and Parent shall provide Holder and its counsel reasonable opportunity
to review and comment thereon, and shall give reasonable consideration to any
such comments, and (ii) agrees promptly

 

4

--------------------------------------------------------------------------------


 

to give to Company and Parent any information it may reasonably require for the
preparation of any such disclosure documents.  Company and Parent consent to and
authorize the publication and disclosure by Holder of the nature of its
commitments and obligations under this Agreement and such other matters as may
be required in connection with the Merger in any Form 4, Schedule 13D, Schedule
13G or other disclosure required by the SEC or other Governmental Authority to
be made by Holder in connection with the Merger; provided, that Holder shall
provide Company, Parent and their respective counsel reasonable opportunity to
review and comment thereon, and Holder shall give reasonable consideration to
any such comments.

 

5.                                      Representations and Warranties of Parent
and the Company.

 

(a)                                 Parent.

 

i.                                          Parent hereby represents and
warrants to Holder and Company as follows:  Parent has all requisite power and
authority to execute and deliver this Agreement, to consummate the transactions
contemplated by this Agreement and to comply with the terms of this Agreement. 
The execution and delivery of this Agreement by Parent, the consummation by
Parent of the transactions contemplated by this Agreement and the compliance by
Parent with the terms of this Agreement have been duly authorized by all
necessary action on the part of Parent and no other corporate proceedings on the
part of Parent are necessary to authorize this Agreement or to consummate the
transactions contemplated by this Agreement.  This Agreement has been duly
executed and delivered by Parent and, assuming due authorization, execution and
delivery by the other parties hereto, constitutes a valid and binding obligation
of Parent, enforceable against Parent in accordance with its terms, except as
enforcement may be limited by bankruptcy, insolvency, reorganization or similar
Laws affecting creditors’ rights generally and by general principles of equity.

 

ii.                                       The execution, delivery, and
performance by Parent of this Agreement will not (i) violate any provision of
applicable Law to which Parent is subject, (ii) violate any Order, judgment, or
decree applicable to Parent, or (iii) conflict with, or result in a breach or
default under, any agreement or instrument to which Parent is a party or any
term or condition of its articles of incorporation, bylaws or comparable
organizational or trust documents, as applicable, except where such conflict,
breach or default would not reasonably be expected to, individually or in the
aggregate, have an adverse effect on Parent’s ability to satisfy its obligations
hereunder.

 

iii.                                    The execution and delivery by Parent of
this Agreement does not, and the performance of Parent’s obligations hereunder
will not, require Parent to obtain any consent, approval, authorization or
permit of, or to make any filing with or notification to, any Person or
Governmental Authority, except such filings and authorizations as may be
required under the Exchange Act.

 

(b)                                 Company.

 

i.                                          Company hereby represents and
warrants to Parent and Holder as follows:  Company has all requisite power and
authority to execute and deliver this Agreement, to

 

5

--------------------------------------------------------------------------------


 

consummate the transactions contemplated by this Agreement and to comply with
the terms of this Agreement.  The execution and delivery of this Agreement by
Company, the consummation by Company of the transactions contemplated by this
Agreement and the compliance by Company with the terms of this Agreement have
been duly authorized by all necessary action on the part of Company and no other
corporate proceedings on the part of Company are necessary to authorize this
Agreement or to consummate the transactions contemplated by this Agreement. 
This Agreement has been duly executed and delivered by Company and, assuming due
authorization, execution and delivery by the other parties hereto, constitutes a
valid and binding obligation of Company, enforceable against Company in
accordance with its terms, except as enforcement may be limited by bankruptcy,
insolvency, reorganization or similar Laws affecting creditors’ rights generally
and by general principles of equity.

 

ii.                                       The execution, delivery, and
performance by Company of this Agreement will not (i) violate any provision of
applicable Law to which Company is subject, (ii) violate any Order, judgment, or
decree applicable to Company, or (iii) conflict with, or result in a breach or
default under, any agreement or instrument to which Parent is a party or any
term or condition of its articles of incorporation, bylaws or comparable
organizational or trust documents, as applicable, except where such conflict,
breach or default would not reasonably be expected to, individually or in the
aggregate, have an adverse effect on Company’s ability to satisfy its
obligations hereunder.

 

iii.                                    The execution and delivery by Company of
this Agreement does not, and the performance of Company’s obligations hereunder
will not, require Company to obtain any consent, approval, authorization or
permit of, or to make any filing with or notification to, any Person or
Governmental Authority, except such filings and authorizations as may be
required under the Exchange Act.

 

6.                                      Termination.  This Agreement shall
terminate automatically and shall have no further force and effect as of the
earlier to occur of (a)  the termination of the Merger Agreement in accordance
with the terms and provisions thereof and (b) the Outside Date (the earlier of
such dates, the “Expiration Date”), provided, that each of Section 8 and
Section 9 shall survive until fully performed in accordance with its terms.

 

7.                                      Fiduciary Duties.  Notwithstanding
anything in this Agreement to the contrary,  (a) Holder makes no agreement or
understanding herein in any capacity other than in Holder’s capacity as a
beneficial owner of the Shares and (b) nothing in this Agreement shall be
construed to limit or affect Holder, or any Affiliate or designee of Holder, who
serves as a member of the Company Board or as an officer of the Company in
acting in his or her capacity as an officer or director of the Company and
exercising his or her fiduciary duties and responsibilities in such capacity.

 

8.                                      Further Assurances. Holder shall execute
and deliver such additional documents as may be necessary to effect the
transactions contemplated by this Agreement. Holder shall not take any other
action that would in any material way restrict, limit or interfere with the
performance of Holder’s obligations hereunder or the transactions contemplated
hereby.

 

6

--------------------------------------------------------------------------------


 

9.                                      Miscellaneous.

 

(a)                                 Amendments and Waivers.  Any term of this
Agreement may be amended or waived with the written consent of the parties
hereto or their respective successors and assigns.  Any amendment or waiver
effected in accordance with this Section 9(a) shall be binding upon the parties
and their respective successors and assigns.

 

(b)                                 Governing Law; Venue.

 

i.                                          All disputes, claims or
controversies arising out of or relating to this Agreement, or the negotiation,
validity or performance of this Agreement, or the transactions contemplated
hereby shall be governed by and construed in accordance with the laws of the
State of Delaware without regard to its rules of conflict of laws.

 

ii.                                       Each of the parties hereto hereby
(a) irrevocably and unconditionally consents to submit itself to the sole and
exclusive personal jurisdiction of the Court of Chancery of the State of
Delaware, or, if that court does not have jurisdiction, the Superior Court of
the State of Delaware (or, if under applicable Law exclusive jurisdiction over
such matter is vested in the federal courts, any court of the United States
located in the State of Delaware) (collectively, the “Delaware Courts”) in
connection with any dispute, claim, or controversy arising out of or relating to
this Agreement or the transactions contemplated hereby, (b) waives any objection
to the laying of venue of any such litigation in any of the Delaware Courts,
(c) agrees not to plead or claim in any such court that such litigation brought
therein has been brought in an inconvenient forum and agrees not otherwise to
attempt to deny or defeat such personal jurisdiction or venue by motion or other
request for leave from any such court, and (d) agrees that it will not bring any
action, suit, or proceeding in connection with any dispute, claim, or
controversy arising out of or relating to this Agreement or the transactions
contemplated hereby, in any court or other tribunal, other than any of the
Delaware Courts.  All actions and proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby, including the Merger, shall
be heard and determined in the Delaware Courts.

 

iii.                                    Each party irrevocably consents to the
service of process outside the territorial jurisdiction of the courts referred
to in Section 9(b)i in any such proceeding by mailing copies thereof by
registered or certified United States mail, postage prepaid, return receipt
requested, to its address as specified in or pursuant to Section 9(e).  However,
the foregoing shall not limit the right of a party to effect service of process
on the other party by any other legally available method.

 

(c)                                  Counterparts.  This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
and all of which together shall constitute one instrument.

 

(d)                                 Titles and Subtitles.  The titles and
subtitles used in this Agreement are used for convenience only and are not to be
considered in construing or interpreting this Agreement.

 

(e)                                  Notices.  All notices, requests, claims,
demands and other communications under this Agreement shall be in writing and
shall be deemed given (a) on the date of delivery if delivered personally or
sent via facsimile or e-mail or (b) on the first Business Day following the

 

7

--------------------------------------------------------------------------------


 

date of dispatch if sent by a nationally recognized overnight courier (providing
proof of delivery), in each case to the parties at the addresses set forth below
(or at such other address for a party as shall be specified by like notice);
provided, that should any such delivery be made by facsimile or e-mail, the
sender shall also send a copy of the information so delivered on or before the
next Business Day by a nationally recognized overnight courier.

 

(f)                                   Severability.  If one or more provisions
of this Agreement are held to be unenforceable under applicable Law, the parties
agree to renegotiate such provision in good faith, in order to maintain the
economic position enjoyed by each party as close as possible to that under the
provision rendered unenforceable. In the event that the parties cannot reach a
mutually agreeable and enforceable replacement for such provision, then (i) such
provision shall be excluded from this Agreement, (ii) the balance of the
Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of the Agreement shall be enforceable in accordance with its
terms.

 

(g)                                  No Ownership Interest.  Nothing contained
in this Agreement shall be deemed to vest in Parent or any of its Affiliates any
direct or indirect ownership or incidence of ownership of or with respect to any
Shares or New Shares.  All rights, ownership and economic benefit of and
relating to the Shares and any New Shares shall remain vested in and belong to
Holder, and Parent shall have no authority to manage, direct, superintend,
restrict, regulate, govern or administer any of the policies or operations of
the Company or exercise any power or authority with respect to Holder in the
voting of any Shares or New Shares, except as specifically provided herein and
in the Merger Agreement.

 

(h)                                 Specific Performance.  Each of the parties
hereto recognizes and acknowledges that a breach of any covenants or agreements
contained in this Agreement will cause the Company, Parent and Merger Sub to
sustain damages for which they would not have an adequate remedy at law for
money damages, and therefore each of the parties hereto agrees that in the event
of any such breach Company or Parent, as applicable, shall be entitled to the
remedy of specific performance of such covenants and agreements and injunctive
and other equitable relief in addition to any other remedy to which they may be
entitled, at law or in equity.

 

(i)                                     WAIVER OF JURY TRIAL.  EACH PARTY HERETO
HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT, ACTION OR OTHER PROCEEDING
ARISING OUT OF THIS AGREEMENT OR ANY OF THE OTHER TRANSACTIONS CONTEMPLATED BY
THIS AGREEMENT.  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SUIT OR PROCEEDING, SEEK TO
ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES
HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION 8(i).

 

(j)                                    Expenses. Parent shall pay the reasonable
out-of-pocket costs and expenses incurred by the Holder, including the
reasonable fees, charges, and disbursements of counsel for

 

8

--------------------------------------------------------------------------------


 

the Holder, in connection with the preparation, negotiation, execution and
delivery of this Agreement and the transactions contemplated hereby, in an
amount not to exceed $75,000 in the aggregate. Parent shall pay to Holder
$35,000 of such costs and expenses reasonably promptly following the date
hereof, with the balance to be paid by Parent to Holder in connection with the
consummation of the Merger or valid termination of the Merger Agreement. Except
as otherwise specifically provided herein, each party shall bear its own
expenses in connection with this Agreement and the transactions contemplated
hereby.

 

(k)                                 Indemnification.

 

i.                                          Company (the “Indemnifying Party”)
covenants and agrees, on the terms and subject to the limitations set forth in
this Agreement, to indemnify and hold harmless Holder and Holder’s trustees,
beneficiaries, representatives and advisors (each, an “Indemnified Party”), from
and against any and all Losses incurred in connection with, arising out of or
resulting from any claims, demands, actions, proceedings or investigations
(collectively, “Actions”) relating to the transactions contemplated by the
Merger Agreement or  this Agreement (including any Actions brought by any of the
stockholders, directors, officers or employees of any of Parent or Company
relating thereto).  For purposes of this Section 9(k), “Losses” means any loss
(including disgorgement of consideration), liability, cost, damage or expense
(including, without duplication, reasonable fees and expenses of counsel,
accountants, consultants and other experts) related to an Action for which an
Indemnified Party is entitled to indemnification pursuant to this Agreement;
provided, however, that any diminution in the value of the capital stock of the
Company will not constitute a Loss.

 

ii.                                       Notwithstanding anything herein to the
contrary, the Indemnifying Party will not be obligated to provide indemnity
hereunder to any Indemnified Party with respect to any Losses which (x) result
from such Indemnified Party’s willful misconduct or gross negligence or
(y) result primarily from any breach of any representation or warranty of such
Indemnified Party contained in this Agreement or any breach of any covenant or
agreement made or to be performed by such Indemnified Party under this
Agreement.

 

iii.                                    The Indemnifying Party will indemnify
the Indemnified Parties pursuant to this Section 9(k) regardless of whether such
Losses are incurred prior to or after the Effective Time.  The indemnification
provided pursuant to this Section 9(k) is in addition to, and not in derogation
of, the rights of any Indemnified Party under Section 9(j), any other rights an
Indemnified Party may have under applicable law, the certificate of
incorporation or bylaws of the Company, or pursuant to any contract, agreement
or arrangement; provided, however, that Losses will not be duplicated.

 

iv.                                   Promptly after the receipt by any
Indemnified Party of notice of any Action that is or may be subject to
indemnification hereunder (each, an “Indemnifiable Claim”) (and in no event more
than ten Business Days after the Indemnified Party’s receipt of written notice
of such Indemnifiable Claim), such Indemnified Party shall give written notice
thereof to the Indemnifying Party, which notice will include, to the extent
known, the basis for such Indemnifiable Claim and copies of any pleadings or
written demands relating to such Indemnifiable Claim and, promptly following
request therefor, shall provide any additional information in respect thereof
that the Indemnifying Party may reasonably request; provided,

 

9

--------------------------------------------------------------------------------


 

however, that (x) any delay in giving or failure to give such notice will not
affect the obligations of the Indemnifying Party hereunder except to the extent
the Indemnifying Party is actually prejudiced as a result of such delay in or
failure to notify and (y) no such notice shall be required to be given to the
Indemnifying Party to the extent that the Indemnifying Party or any of its
respective Affiliates is a party to any such Indemnifiable Claim.

 

v.                                      Subject to Section 9(k)(vi) and
Section 9(k)(vii), the Indemnifying Party shall be entitled to exercise full
control of the defense, compromise or settlement of any Indemnifiable Claim in
respect of an Action commenced or made by a Person who is not a party to this
Agreement or an Affiliate of a party to this Agreement (a “Third Party
Indemnifiable Claim”) so long as, within ten calendar days after the receipt of
notice of such Third Party Indemnifiable Claim from the Indemnified Party
(pursuant to Section 9(k)(iv)), the Indemnifying Party:  (x) deliver a written
confirmation to such Indemnified Party that the indemnification provisions of
Section 9(k) are applicable, subject only to the limitations set forth in this
Agreement, to such Third Party Indemnifiable Claim and that the Indemnifying
Party will indemnify such Indemnified Party in respect of such Third Party
Indemnifiable Claim to the extent required by this Section 9(k), and (y) notify
such Indemnified Party in writing that the Indemnifying Party will assume the
control of the defense thereof.  Following notification to such Indemnified
Party of the assumption of the defense of such Third Party Indemnifiable Claim,
the Indemnifying Party shall retain legal counsel reasonably satisfactory to
such Indemnified Party to conduct the defense of such Third Party Indemnifiable
Claim.  If the Indemnifying Party so assumes the defense of any such Third Party
Indemnifiable Claim in accordance herewith, subject to the provisions of clauses
(iv) through (vi) of this Section 9(k), (A) the Indemnifying Party shall be
entitled to exercise full control of the defense, compromise or settlement of
such Third Party Indemnifiable Claim and such Indemnified Party shall cooperate
(subject to the Indemnifying Party’s agreement to reimburse such Indemnified
Party for all reasonable out-of-pocket expenses incurred by such Indemnified
Party in connection with such cooperation) with the Indemnifying Parties in any
manner that the Indemnifying Party reasonably may request in connection with the
defense, compromise or settlement thereof (subject to the last sentence of this
Section 9(k)(v)), and (B) such Indemnified Party shall have the right to employ
separate counsel selected by such Indemnified Party and to participate in (but
not control) the defense, compromise or settlement thereof and the Indemnifying
Party shall pay the reasonable fees and expenses of one such separate counsel,
and, if reasonably necessary, one local counsel.  No Indemnified Party shall
settle or compromise or consent to entry of any judgment with respect to any
such Action for which it is entitled to indemnification without the prior
written consent of the Indemnifying Party, unless the Indemnifying Party shall
have failed to assume the defense thereof as contemplated in this
Section 9(k)(v), in which case such Indemnified Party will be entitled to
control the defense, compromise or settlement thereof at the expense of the
Indemnifying Party.  Without the prior written consent of each of the
Indemnified Parties who are named in the Action subject to the Third Party
Indemnifiable Claim (which consent shall not be unreasonably withheld, delayed
or conditioned), the Indemnifying Party will not settle or compromise or consent
to the entry of judgment with respect to any Indemnifiable Claim (or part
thereof) unless such settlement, compromise or consent (x) includes an
unconditional release of such Indemnified Parties, (y) does not include any
admission of wrongdoing on the part of such Indemnified Parties and (z) does not
enjoin or restrict in any way the future actions or conduct of such Indemnified
Parties.

 

10

--------------------------------------------------------------------------------


 

vi.                                   Notwithstanding Section 9(k)(v), an
Indemnified Party, at the expense of the Indemnifying Party, (x) shall, subject
to the last sentence of this Section 9(k)(vi), be entitled to separately control
the defense, compromise or settlement of any Third Party Indemnifiable Claim as
to such Indemnified Party if, in the judgment of counsel to the Indemnified
Party, there exists any actual conflict of interest relating to the defense of
such Action between the Indemnifying Party and one or more Indemnified Parties
and (y) shall be entitled to assume control of the defense, compromise and
settlement of any Third Party Indemnifiable Claim as to which the Indemnifying
Party have previously assumed control in the event the Indemnifying Party are
not timely and diligently pursuing such defense.  No Indemnified Party shall
settle or compromise or consent to entry of any judgment with respect to any
Action with respect to which it controls the defense thereof pursuant to this
Section 9(k)(vi) and for which it is entitled to indemnification without the
prior written consent of the Indemnifying Party, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

vii.                                In all instances under this
Section 9(k) where the Indemnifying Party has agreed to pay the fees, costs and
expenses of the Indemnified Parties, such fees, costs and expenses shall be
reasonable.  The parties agree to cooperate and coordinate in connection with
the defense, compromise or settlement of any Indemnifiable Claims.

 

viii.                             In addition to (but without duplication of)
the Indemnified Party’s right to indemnification as set forth in this
Section 9(k), if so requested by an Indemnified Party, the Indemnifying Party
shall also advance to such Indemnified Party (within ten Business Days of such
request) any and all reasonable fees, costs and expenses incurred by an
Indemnified Party in accordance with this Section 9(k) in connection with
investigating, defending, being a witness in or participating in (including any
appeal), or preparing to defend, be a witness in or participate in, any
Indemnifiable Claim, including, without duplication, reasonable fees and
expenses of counsel, accountants, consultants and other experts (an “Expense
Advance”).

 

ix.                                   Holder agrees that it will repay Expense
Advances made to it (or paid on its behalf) by the Indemnifying Party pursuant
to this Section 9(k) if it is ultimately finally determined by a court of
competent jurisdiction that it is not entitled to be indemnified pursuant to
this Section 9(k).

 

[SIGNATURE PAGES FOLLOW]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Voting Agreement to be duly
executed on the date first above written.

 

 

GREAT DANE PARENT, LLC

 

 

 

 

 

 

 

By:

/s/ Stephen Jeschke

 

Name:

Stephen Jeschke

 

Title:

Vice President and Secretary

 

 

 

 

 

 

 

Address:

 

c/o GTCR, LLC

 

300 North LaSalle, Suite 5600

 

Chicago, Illinois 60654

 

Telephone:

 

Facsimile:

 

Attention:

Mark M. Anderson

 

 

Stephen J. Jeschke

 

 

Cameron T. Rouzer

 

 

 

 

 

 

 

Address:

 

 

 

 

 

c/o Sycamore Partners Management, L.P.

 

9 West 57th Street, 31st Floor

 

New York, New York 10019

 

Telephone:

 

Attention:

Stefan Kaluzny

 

 

Peter Morrow

 

Facsimile:

 

 

E-mail:

 

 

--------------------------------------------------------------------------------


 

 

Solely for purposes of Sections 4, 5 and 9 of this Agreement

 

 

 

COMMERCEHUB, INC.

 

 

 

 

 

 

 

By:

/s/ Francis Poore

 

Name:

Francis Poore

 

Title:

President and Chief Executive Officer

 

 

 

 

Address:

 

c/o CommerceHub, Inc.

 

201 Fuller Road, 6th Floor

 

Albany, NY 12203

 

Telephone:

 

Attention: General Counsel

 

Email:

 

--------------------------------------------------------------------------------


 

 

“HOLDER”

 

MALONE CHUB 2017 CHARITABLE REMAINDER UNITRUST

 

 

 

 

 

 

 

By:

/s/ John C. Malone

 

Name:

John C. Malone

 

Title:

Trustee

 

 

 

 

Holder’s Address for Notice:

 

 

 

c/o Liberty Media Corporation

 

12300 Liberty Blvd., 2nd Floor

 

Englewood, Colorado 80112

 

Attn: Marty Flessner

 

Facsimile:

 

 

Shares owned of record:

 

Beneficially owned shares:

 

 

 

 

 

 

 

 

 

Class of Shares

 

Number

 

Class of Shares

 

Number

 

 

 

 

 

 

 

 

 

 

 

 

 

Company Series A

Common Stock

 

101,164

 

 

 

 

 

 

 

 

 

 

 

 

 

Company Series B

Common Stock

 

659,081

 

 

 

 

 

 

 

 

 

 

 

 

 

Company Series C

Common Stock

 

1,430,492

 

 

--------------------------------------------------------------------------------